If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   September 3, 2020
              Plaintiff-Appellee,

v                                                                  No. 348246
                                                                   Allegan Circuit Court
JONI MARIE KUIECK,                                                 LC No. 17-021047-FH

              Defendant-Appellant.


Before: SHAPIRO, P.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

       Defendant appeals as of right her jury trial conviction of delivery/manufacture of
methamphetamine, MCL 333.7401(2)(b)(i). The trial court sentenced defendant, as a repeat drug
offender, MCL 333.7413(1), to 102 to 480 months’ imprisonment. We affirm.

        On July 31, 2017, Michigan State Police Trooper Jason Roskam initiated a traffic stop of
defendant for equipment violations. Initially defendant made several cell phone calls and refused
to provide him with identification, which raised Trooper Roskam’s suspicions. Trooper Roskam
requested that defendant exit the vehicle and she refused. Defendant eventually provided him with
identification and, while conversing with defendant, Trooper Roskam observed a “dugout”—a
small wooden container that he knew from experience was typically used to hold illegal drugs. He
also smelled marijuana in the vehicle. Defendant ultimately exited the vehicle. Trooper Roskam
then searched defendant’s car, and found multiple drugs and drug paraphernalia. Defendant was
arrested and ultimately found guilty of delivery/manufacture of methamphetamine, as indicated
above.




                                               -1-
                                    I. PROSECUTORIAL ERROR1

        On appeal, defendant first contends that the prosecutor engaged in “misconduct” which
violated her Due Process rights. We disagree.

       Generally, prosecutorial error issues are reviewed case by case under a de novo standard.
People v Pfaffle, 246 Mich App 282, 288; 632 NW2d 162 (2001). In conducting its review, this
Court must examine the pertinent portion of the record and evaluate the prosecutor’s remarks in
context to determine whether the defendant was denied a fair and impartial trial. People v Bahoda,
448 Mich 261, 267; 531 NW2d 659 (1995).

        However, when defense counsel fails to object, appellate review of allegedly improper
prosecutorial remarks is generally precluded, unless a curative instruction could not have
eliminated the prejudicial effect or failure to consider the issue would result in a miscarriage of
justice. People v McElhaney, 215 Mich App 269, 283; 545 NW2d 18 (1996). This Court reviews
incidences of allegedly improper conduct by the prosecutor that have not been objected to for plain
error affecting defendant’s substantial rights. People v Barber, 255 Mich App 288, 296; 659
NW2d 674 (2003).

        Prosecutorial comments must be read as a whole and evaluated in light of defense
arguments and their relationship to the evidence admitted at trial. People v Rodriguez, 251 Mich
App 10, 30; 650 NW2d 96 (2002). “Prosecutors are typically afforded great latitude regarding
their arguments and conduct at trial.” People v Unger, 278 Mich App 210, 236; 749 NW2d 272
(2008). “They are generally free to argue the evidence and all reasonable inferences from the
evidence as it relates to their theory of the case.” Id.

         Defendant argues that the prosecution improperly argued facts not in evidence during its
closing argument, which created a miscarriage of justice. Specifically, defendant challenges
several statements made by the prosecution concerning the alleged sale of the drugs found in her
possession. During closing argument, the prosecution stated that defendant pulled into an
apartment complex when being pulled over and that, “[s]he was going to that apartment complex
to sell this meth to somebody.” Along the same lines, the prosecution stated the following: “she
literally got caught on the way to do it;” “[s]he was going there to either smoke and to sell and
give away methamphetamine and weed to those people;” “[s]he is going to her friend’s house with
the weed and the meth to sell it to him or smoke it with him,” and; “[s]cales were at her house.”
While there were no objections to any of the statements now challenged on appeal, defendant is
correct that there was no evidence presented at trial that defendant was going to the apartment
complex to sell methamphetamine, or that there were scales at her house. While it is true that
Trooper Roskam testified that he found individually packaged marijuana, methamphetamine,
about fifty “coin sealed bags,” and drug paraphernalia indicative of drug sales in defendant’s


1
  Although asserted to be “prosecutorial misconduct,” most of the allegations by defendant are
actually along the lines of error, rather than misconduct on the prosecution’s part. See, People v
Cooper, 309 Mich App 74, 87-88; 867 NW2d 452 (2015).




                                                -2-
vehicle, there was nothing to indicate that defendant was specifically driving to the apartment
complex for the purpose of selling methamphetamine. Nevertheless, defendant’s substantial rights
were not affected by the statement given the overwhelming admissible evidence of her guilt.

        Trooper Roskam’s testimony discussed a plethora of drugs and drug paraphernalia that
were found in defendant’s possession. Her car and purse had multiple drug-related items in them,
including items typically used to package drugs for sale, as well as a lot of different denominations
of money located in the same change purse that contained drugs. Given the quantity of drugs and
the packaging materials and money found in defendant’s possession, the prosecution’s improper
remark on why defendant may have been going to the apartment complex was not outcome-
determinative. Moreover, the trial court instructed the jury that it was only to consider the evidence
when making its determination and that “[t]he lawyers’ statements and arguments and any
commentary are not evidence. . . . You should only accept things the lawyers say that are
supported by the evidence or by your own common sense and general knowledge.” “Curative
instructions are sufficient to cure the prejudicial effect of most inappropriate prosecutorial
statements, and jurors are presumed to follow their instructions.” Unger, 278 Mich App at 235
(internal citation omitted).

        Defendant also challenges the prosecution’s statement to the jury that “[s]he was telling
him, ‘I don’t even know what meth is’ while she had a pipe on her person standing . . . on the side
of the road.” Trooper Roskam testified that defendant was initially denying “anything and all—
any knowledge.” He also testified that a glass pipe used to smoke methamphetamine was found
in defendant’s shirt. The prosecutor’s statement, then, was arguably consistent with Trooper
Roskam’s testimony.

         Next, the defendant claims that the prosecution’s statements that “I don’t like that there is
little kids where there [are] big rocks of methamphetamine in cars like that, in apartment complexes
like that. There are little eight-year-olds watching while this was going on” were improper. The
prosecution specifically prefaced these comments with “watching that video,” which was in
reference to the recording of Trooper Roskam searching defendant’s car. The prosecution was
thus commenting on what she saw in the video. Moreover, Trooper Roskam testified that one of
the rocks of methamphetamine was “the biggest rock [he had] seen all in one piece,” and that there
were kids running around in the parking lot where defendant’s car was located. Thus, the
prosecution was not arguing facts not in evidence.

        Defendant next takes issue with the prosecution’s statement that defendant had multiple
cell phones, which is indicative of the sale of drugs. Taken in context, this statement is a
reasonable inference based on other testimony concerning defendant. Immediately before the
statement at issue, the prosecutor noted that defendant was living in her car and that money was
thus an issue with her, but that she had multiple cell phones in the car, which did not make sense
for any purpose other than to assist in drug sales. The prosecutor was free to argue this reasonable
inference as it related to the theory of its case. Unger, 278 Mich App at 236.

       Defendant also disputes the prosecutor’s statement that the pipe recovered from defendant
was not tested so that it could not be admitted into evidence, and that the “absence of evidence is
nothing.” These statements were in response to defense counsel’s argument at closing that the
prosecution was claiming there was a methamphetamine pipe seized from defendant’s person but,


                                                 -3-
“[w]here is the glass pipe? Why wasn’t that preserved as evidence? It’s important.” “[A]n
otherwise improper remark may not rise to an error requiring reversal when the prosecutor is
responding to the defense counsel’s argument.” People v Watson, 245 Mich App 572, 593; 629
NW2d 411 (2001), quoting People v Kennebrew, 220 Mich App 601, 608; 560 NW2d 354 (1996).
The prosecutor’s comments were made in rebuttal to defense counsel’s closing argument and thus,
did not amount to error.

        Finally, defendant contends that the prosecution improperly presented virtual minute-by-
minute narration and opinion testimony from Trooper Roskam during the video presentation of
the traffic stop. According to defendant, Trooper Roskam’s testimony impermissibly encroached
on the jury’s duty to determine the facts.

       MRE 701 permits the admission of lay opinion testimony and provides:

               If the witness is not testifying as an expert, the witness’ testimony in the
       form of opinions or inferences is limited to those opinions or inferences which are
       (a) rationally based on the perception of the witness and (b) helpful to a clear
       understanding of the witness’ testimony or the determination of a fact in issue.

        In People v Fomby, 300 Mich App 46, 49-52; 831 NW2d 887 (2013), this Court concluded
that the witness’s narrative description of a video and identification of persons in the video
constituted admissible lay option testimony pursuant to MRE 701. The Court discussed how, in

       United States v Begay, 42 F3d 486, 502 (CA 9, 1994), an officer provided narrative
       testimony regarding an enhanced video of a demonstration involving about 200
       demonstrators that resulted in violence. The officer magnified the videotape,
       reviewed more than 800 photographs taken during the incident, copied portions of
       the videotape in slow motion, and enhanced its quality to help his identification of
       the individuals depicted. He then added circles and arrows to help the jury follow
       the defendants’ movements. The United States Court of Appeals for the Ninth
       Circuit determined that this was not expert testimony; it was lay witness opinion
       testimony. [Fomby, 300 Mich App at 50.]

       Just as the officer in Begay presented lay opinion testimony, Trooper Roskam also
presented lay opinion testimony when he explained portions of the video recording.

        The prosecution played the video of the traffic stop and paused it at various times so that
Trooper Roskam could explain what was happening. During this narration, Trooper Roskam
identified defendant, and then discussed when he observed defendant making phone calls while
sitting in her car, when he observed drug paraphernalia in the car, the point when he smelled
marijuana coming from the car, why he was trying to unlock defendant’s car door, and the
reasoning behind giving defendant a field sobriety test. Each time Trooper Roskam explained
what was occurring, he did so in response to the prosecution’s pausing of the video and asking him
questions concerning what was occurring at specific points of time. Much of Trooper Roskam’s
narration of the video evolved into further questioning from the prosecution about the drugs and
drug paraphernalia found.




                                               -4-
       In addition, both the prosecution and Trooper Roskam stated that they were having trouble
hearing defendant in the video. At one point, rather that guessing at what was said, Trooper
Roskam stated that he did not “recall exactly what she said there. I am also having trouble
hearing.” The few times Trooper Roskam specifically stated what defendant had said to him in
the video was to further explain his actions. For example, when he is seen in the video giving
something to defendant, he explained to the jury that defendant asked for a cigarette and told him
where to find them in her car. Further, he explained that defendant told him that the brown
substance he found was not heroin and admitted that there was methamphetamine in the vehicle,
whereas at some prior point, defendant had denied knowledge of the drugs.

        Accordingly, it is clear that Trooper Roskam was not testifying as an expert, he was simply
explaining what his actions were and what his understanding of what defendant said was at certain
points of the video that may not have been clear to the jury. We conclude that Trooper Roskam’s
comments and “narration” presented relevant testimony that was rationally based on his
perceptions and aided the jury in understanding what was happening in the video. See MRE 401;
MRE 701; see also Fomby, 300 Mich App at 49-52. In sum, there was generally no prosecutorial
error and, to the extent that some of the prosecution’s statements were not based on the evidence
presented, the statements did not affect defendant’s substantial rights. See Barber, 255 Mich App
at 296.

                                II. DUE PROCESS—MIRANDA

       Defendant next argues that incriminating statements she made to Trooper Roskam were
made involuntarily and thus admitted in violation of her Due Process rights. We disagree.

        Defendant moved in the trial court for a hearing pursuant to People v Walker, 374 Mich
331; 132 NW2d 87 (1965), thus preserving this issue for review. After a hearing on defendant’s
motion, the trial court denied defendant her requested relief. We review preserved, constitutional
issues de novo. People v Nutt, 469 Mich 565, 573; 677 NW2d 1 (2004).

       When evaluating a trial court’s determination at a Walker hearing, appellate courts must
examine the entire record and make an independent determination regarding whether the
defendant’s statements were voluntarily given. People v DeLisle, 183 Mich App 713, 719; 455
NW2d 401 (1990). This Court will not disturb the trial court’s factual findings made at a Walker
hearing absent clear error. People v Daoud, 462 Mich 621, 629; 614 NW2d 152 (2000).

       Both the federal and state constitutional Due Process Clauses bar the use of involuntary or
coerced confessions at trial. Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694
(1966). The question of voluntariness turns on whether the defendant’s will was overborne.
People v Cipriano, 431 Mich 315, 334; 429 NW2d 781 (1988).

       In determining whether a statement is voluntary, the trial court should consider,
       among other things, the following factors: the age of the accused; his lack of
       education or his intelligence level; the extent of his previous experience with the
       police; the repeated and prolonged nature of the questioning; the length of the
       detention of the accused before he gave the statement in question; the lack of any
       advice to the accused of his constitutional rights; whether there was an unnecessary



                                               -5-
       delay in bringing him before a magistrate before he gave the confession; whether
       the accused was injured, intoxicated or drugged, or in ill health when he gave the
       statement; whether the accused was deprived of food, sleep, or medical attention;
       whether the accused was physically abused; and whether the suspect was threatened
       with abuse. [Id.]

         At the Walker hearing, Trooper Steven Wood, who served as backup to Trooper Roskam,
testified that he casually conversed with defendant while Trooper Roskam searched her vehicle,
but did not ask her any questions about the incident. He testified that he believed that after Trooper
Roskam began searching defendant’s vehicle, Trooper Roskam came over to defendant and read
her Miranda rights to her, but he was not definite about that. Trooper Wood further testified that
defendant did not appear to be injured or under the influence of alcohol or drugs when he spoke to
her, that she appeared to be intelligent, that he believed defendant had prior experience with police,
that she was not handcuffed, that she was allowed to sit in the shade, that she was provided water
by a nearby resident, and that all statements she made appeared to him to be voluntary.

        Trooper Roskam testified at the hearing that when defendant exited the vehicle, she was
not placed in custody. Trooper Roskam testified that when he located illegal substances during
his search of defendant’s vehicle, he went over to defendant, read her Miranda rights to her, then
began questioning her about the items found in her vehicle. Trooper Roskam testified that he
assumed, based on defendant’s “antsy” appearance and slurred speech, that she was on drugs when
he spoke to her. Trooper Roskam further testified that defendant nevertheless understood his
questions and appeared to understand her Miranda rights. After she was read her rights, and upon
further questioning by Trooper Roskam, defendant made incriminating statements to him.

        The trial court found that defendant was provided with her Miranda rights and voluntarily
waived those rights prior to making any admissions to Trooper Roskam. The trial court further
found that defendant appeared to understand exactly what was happening, responded appropriately
to all questions posed to her, was provided with shade and water, and that while she may have
been under the influence of some substance, it was not significant enough to indicate that defendant
did not know what was going on. We find no error in the trial court’s conclusions, given the
testimony presented at the Walker hearing.

         Nevertheless, defendant contends that Trooper Roskam’s veracity is in question, given
some differing testimony that he provided at defendant’s trial. Specifically, at trial, Trooper
Roskam testified that he read defendant her Miranda rights after he handcuffed her. However, it
was not made clear at the Walker hearing that defendant made incriminating statements before or
after she was read her Miranda rights. Trooper Roskam testified at the hearing that defendant was
not placed in handcuffs until he arrested her, and that “statements” were made to him after she was
advised of her Miranda rights. Trooper Roskam testified that while he was transporting defendant
to the jail in his patrol car, she continued to make statements to him. Trooper Roskam specifically
testified that defendant made incriminating statements to him after her rights were read to her. At
trial, Trooper Roskam testified that defendant “eventually” admitted to using methamphetamine
and acknowledging that she had some in her vehicle. Trooper Roskam also testified that while in
the patrol car on the way to the jail, defendant and he talked more about methamphetamine and
that defendant advised him that she had used the substance the night before. He testified that
“[w]hen I was asking her more about the meth, after she did give admissions that’s she was aware


                                                 -6-
of it . . . .” Moreover, at trial Trooper Roskam is explaining what the jury is being shown in the
video of his encounter with defendant and he explained that she was being handcuffed and that he
was reading her Miranda rights to her, which she acknowledged. As the video continued, Trooper
Roskam explained that he was then asking her about a substance he found in her car that appeared
to be suspected heroin and that she told him that it was actually methamphetamine. Thus, it
appears that defendant made incriminating statements about methamphetamine to Trooper
Roskam after he read her Miranda rights to her. As a result, the trial court’s factual findings made
at the Walker hearing were not clearly erroneous and defendant’s Due Process rights were not
violated. Daoud, 462 Mich at 629.

                                      III. OFFENSE VARIABLE 19

       Defendant next asserts that she is entitled to resentencing because the trial court improperly
scored offense variable (OV) 19. Defendant specifically argues that she did not interfere with the
administration of justice, and therefore OV 19 should have been assessed at zero points rather than
10 points. We disagree.

         “The interpretation and application of the sentencing guidelines present questions of law
that [this Court] review[s] de novo.” People v Laidler, 491 Mich 339, 342; 817 NW2d 517 (2012).
Factual determinations relating to scoring variables used for sentencing are reviewed for clear error
and must be supported by a preponderance of the evidence. People v Dickinson, 321 Mich App 1,
20-21; 909 NW2d 24 (2017).

       OV 19 is applicable when, in part, an offender “attempt[s] to interfere with the
administration of justice.” MCL 777.49. When this occurs, OV 19 is properly scored at 10 points.
MCL 777.49(c). “[T]he plain and ordinary meaning of ‘interfere with the administration of justice’
for purposes of OV 19 is to oppose so as to hamper, hinder, or obstruct the act or process of
administering judgment of individuals or causes by judicial process.” People v Hershey, 303 Mich
App 330, 343; 844 NW2d 127 (2013). OV 19 provides for the “ ‘consideration of conduct after
completion of the sentencing offense,’ [and therefore,] conduct that occurred after an offense was
completed may be considered when scoring the offense variable.” People v Smith, 488 Mich 193,
202; 793 NW2d 666 (2010) (citation omitted).

       In this case, defendant’s interference with the administration of justice occurred when she
refused to give Trooper Roskam her name or identification at the beginning of the traffic stop, then
refused to exit her vehicle, forcing Trooper Roskam to open her door. Defendant also initially
denied knowing about the drugs and drug paraphernalia found in her car.

         According to Trooper Roskam, during the traffic stop for defective equipment, defendant
“[r]efused to cooperate, [and] pretty much ignored any questions” she was asked, including a
request for her identification. Defendant only cracked her car window “two or three inches.”
Because defendant would not cooperate, Trooper Roskam had to call for backup. Trooper Roskam
testified that after defendant refused to comply with his order to exit her vehicle, he reached into
the car to unlock the door and defendant rolled his arm up in the window. Trooper Roskam had
to reach through the rear door to unlock the driver’s door and open it. Defendant eventually exited
the vehicle. When confronted with the drugs and drug paraphernalia found in her car, defendant
initially denied that it was hers or that she knew it was there.


                                                -7-
         “OV 19 is generally scored for conduct that constitutes an attempt to avoid being caught
and held accountable for the sentencing offense.” People v Sours, 315 Mich App 346, 349; 890
NW2d 401 (2016). For example, in People v Barbee, 470 Mich 283; 681 NW2d 348 (2004), our
Supreme Court found that a defendant providing police with a false name during a traffic stop
constitutes an interference with the administration of justice. It determined that “investigating
crime is critical to the administration of justice” and that the defendant impeded that process by
giving a false name to the police. Similarly, here defendant impeded the investigative process by
failing to comply with Trooper Roskam’s orders to provide her name and exit the vehicle, as well
by denying knowledge of the items found in her car. We therefore conclude that the trial court did
not err in its assessment of 10 points for OV 19.

                                    IV. DOUBLE-DRUG PENALTY

        Defendant’s final argument on appeal is that she is entitled to resentencing because the trial
court erroneously considered and/or misconstrued her prior record when imposing sentence. We
disagree.

        During sentencing, the trial court stated:

        in looking at your criminal history, you have a possession of methamphetamine in
        2010, possession on probation for 12 months, I would be surprised if you weren’t
        offered programming then.

               There was another possession of methamphetamine in 2015. You were on
        probation there. I wouldn’t be surprised if you were offered some type of
        programming then.

                So, we are — your third conviction, the one conviction was a 74-11[sic].2
        This is your third contact with the criminal justice system in regards to a delivery
        manufacture of methamphetamine, in addition you have another possession of
        methamphetamine trial coming up in October.

                 You have a significant problem with methamphetamine. The Court
        believes that in addition to using, that you also deliver. And the testimony at the
        jury trial was clear, there was no doubt in this Court’s mind that the jury’s decision
        was correct.

               Based on that, I believe incarceration with the department of corrections is
        appropriate. This was a double drug penalty. The Court believes that the
        sentencing guidelines should be doubled.

       MCL 333.7413(1) provides for enhanced sentencing for defendants convicted of a second
or subsequent controlled substance offense. It states that “[e]xcept as otherwise provided in


2
    MCL 333.7411.



                                                 -8-
subsection (2) an individual convicted of a second or subsequent offense under this article may be
imprisoned for a term not more than twice the term otherwise authorized or fined an amount not
more than twice that otherwise authorized, or both.”3 MCL 333.7413(1). MCL 333.7413(1)
“authorizes the trial court to double both the minimum and maximum sentences in order to double
defendant’s term otherwise authorized.” People v Lowe, 484 Mich 718, 731-732; 773 NW2d 1
(2009) (quotation marks omitted).

        Defendant’s presentence investigation report establishes that defendant was convicted of
possession of methamphetamine in 2010, and again in 2015. Defendant argues that her 2010
conviction for possession of methamphetamine was not a valid conviction to utilize MCL
333.7413(1) on the basis of it being an MCL 333.7411 deferral. Defendant is correct that this was
not to be used as a conviction for purposes of imposing sentencing under MCL 333.7413.
However, because defendant did not object to her sentence on this basis, we review this issue for
plain error affecting substantial rights. People v Chelmicki, 305 Mich App 58, 62; 850 NW2d 612
(2014).     Where defendant admits that she was convicted in 2015 of possession of
methamphetamine, that conviction alone is sufficient in implementing MCL 333.7413(1) and
defendant has thus not established that any error in counting her 2010 offense as a conviction
affected her substantial rights. This is especially so, given that that trial court’s reference to the
2010 offense appears to have been to emphasize defendant’s long and unresolved issue with
methamphetamines.

       In addition, although defendant’s prior convictions were not for delivery manufacture of
methamphetamines, but rather for possession of methamphetamine, this has no bearing on the trial
courts discretion to implement the “double-drug penalty.” MCL 333.7413(4) only requires the
subsequent conviction to be “relating to a narcotic drug,” it does not have to be the same offense
charged or convicted. While defendant also takes issue with the trial court’s mention of
defendant’s upcoming additional possession of methamphetamine trial, this appears to have only
been used by the trial court to further emphasize defendant’s “significant problem with
methamphetamine.”

        Finally, defendant contends that the trial court imposed the “double-drug penalty” in
vindictiveness for her refusal to admit her guilt. However, defendant had asked the court to
sentence her to probation under a special “swift and sure” sanctions program. This program was
not recommended in her pre-sentence investigation report (PSIR), and the trial court explained that
such a program did not work for “people who say they did not commit any crimes.” The trial court
then recounted defendant’s encounters with the law for crimes concerning methamphetamines.
Thus, there is no indication that the trial court imposed the “double-drug penalty” due to
defendant’s refusal to admit her guilt. Although not statutorily required to do so (and the defendant


3
    MCL 333.7413(4) states that:
                  For purposes of subsection (1), an offense is considered a second or
         subsequent offense, if, before conviction of the offense, the offender has at any time
         been convicted under this article or under any statute of the United States or of any
         state relating to a narcotic drug, marihuana, depressant, stimulant, or hallucinogenic
         drug.



                                                  -9-
raised no argument suggesting such a requirement), the trial court sufficiently explained its reasons
for imposing the “double-drug penalty” as defendant’s long history with methamphetamine (and
upcoming trial on yet another charge) and multiple contacts with law enforcement due to
methamphetamines. The trial court opined that defendant had a significant problem with
methamphetamine, and the record and PSIR bore out that her prior contacts with police and
punishments for use of the substance had not deterred her from continued violations of the law.
Because defendant had a prior conviction of possession of methamphetamine, the trial court did
not improperly rely upon or misconstrue defendant’s prior record when imposing the sentence and
did not err in implementing the term of imprisonment which doubled defendant’s term otherwise
authorized by statutory guidelines.

       Affirmed.



                                                              /s/ Deborah A. Servitto
                                                              /s/ Anica Letica




                                                -10-